Citation Nr: 1550884	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-39 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for a cervical spine disorder.  

2.  Whether new and material evidence has been received to reopen entitlement to service connection for a lumbar spine disorder.  

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 and August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's service connection claims for a cervical spine disorder and lumbar spine disorder, the Veteran asserts that he was discharged from service due to these disabilities.  The Veteran's service personnel records are not associated with the claims file.  These records may have pertinent information regarding the nature of the Veteran's lumbar and cervical spine disorders.  Thus, a remand is necessary to obtain these records.

The Veteran testified at the September 2014 Board hearing that he has sought recent treatment for his lumbar spine disorder, cervical spine disorder, and hearing loss at the Tampa VA Medical Center and New Port Richey VA Clinic.  These records are not associated with the claims file.  Thus, the RO/AMC should attempt to locate these records and associate them with the claims file.

With respect to the Veteran's service connection claim for bilateral hearing loss, the Veteran contends that the onset of his hearing problems was during active military service with continuous symptoms since service.  The August 2009 VA examiner provided a negative opinion regarding whether the Veteran's hearing loss is related to active military service to include noise exposure.  As part of her rationale, the examiner noted that the Veteran's hearing was normal on separation from service.  Although the Veteran's bilateral hearing was within the range that is considered normal hearing during service, the Veteran's service treatment records document a decrease in hearing in both ears.  See April 1968 induction examination and August 1969 separation examination.  The examiner did not discuss this decrease in hearing as part of her rationale.  The examiner also did not address the Veteran's lay statements of hearing problems in service with continuity of symptoms since service as part of her rationale.  Lastly, the Board finds that clarification is necessary with respect to the examiner's determination the Veteran's tinnitus is likely related to acoustic trauma and is a symptom of the Veteran's current hearing loss, but determined that the Veteran's current hearing loss is less likely related to service.  Thus, the Board finds that another VA examination and medical opinion is necessary prior to adjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all service personnel records from the appropriate personnel department and/or repositories.  If no records are available, attempt to obtain records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the appellant with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the appellant to respond.  Associate all documents obtained with the claims file.

2. Obtain and associate with the claims file any outstanding VA treatment records from Tampa VAMC and New Port Richey VA Outpatient Clinic from August 2010 to the present with respect to the claimed disabilities on appeal.  

3. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran with a VA audiological examination.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any hearing loss found on examination is at least as likely than not (i.e., a fifty percent or greater probability) related to any symptomatology shown in service (to include any evidence of decreased hearing) or any other incident thereof such as loud noise exposure. 

The examiner should provide an explanation for all conclusions reached and discuss any evidence of a decrease in hearing acuity during service.  The examiner is also asked to address the Veteran's lay statements of symptoms of hearing problems in service with continuous symptoms since discharge from service.  
4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


